DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being  by Kuck et al (5,823,955) 
With regard to claim 1 , Kuck et al disclose electrode catheter (1) for measuring an electric potential inside a heart of a subject, the electrode catheter comprising: a shaft (4) that is inserted into the heart, wherein the shaft comprises a distal end portion (66) , and a guide portion (44) that is connected to the distal end portion; a non-contact electrode (38) that is provided on an outer circumferential surface of the distal end portion or the guide portion; and at least one contact electrode (70, 46) that is provided on the outer circumferential surface of the distal end portion and that is configured to make contact with an endocardium of the heart, wherein the non-contact electrode (38) is provided on the outer circumferential surface of the distal end portion or the guide portion so as not to make contact with the endocardium in a state where the contact electrode is in contact with the endocardium.
wherein the distal end portion (70,46)  has a (cylindrical) contact surface in contact with the
endocardium.
With regard to claim 2 , Kuck et al disclose the non-contact electrode (38) is provided on the outer circumferential surface of the guide portion (44).
With regard to claim 3 , Kuck et al disclose (Fig. 1, 2)) the guide portion comprises a bendable portion (44) that is configured to bend in accordance with an operation of an operator, and the non-contact electrode (38) is formed on the outer circumferential surface of the guide portion between the distal end portion (66) and the bendable portion.
With regard to claim 4 , Kuck et al disclose a distance between the non-contact electrode (38) and a boundary between the distal end portion (66) and the guide portion (44) is not longer than 40 mm.
With regard to claim 5, Kuck et al disclose the non-contact electrode (38) is provided on the outer circumferential surface of the distal end portion not facing the endocardium.
With regard to claim 6 , Kuck et al disclose (Fig. 3d, ,8F, 3G) that the contact electrode and the non-contact electrode are formed of the same material (Electrodes 38, 46, 70 are preferably made of platinum , and a surface area of the non-contact electrode (38) substantially equal to
a surface area of the contact electrode (46.
With regard to claim 7 , Kuck et al disclose (Fig. 1, 1a, 1b an extension direction of the distal end portion (66) and an extension direction of the guide portion (44) are different from each other.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as being  by Franz et al (4,955,382) 
With regard to claim 1 , Franz et al disclose electrode catheter (10) for measuring an electric potential inside a heart of a subject, the electrode catheter comprising: a shaft (24,26) that is inserted into the heart, wherein the shaft comprises a distal end portion (66) , and a guide portion (14) that is connected to the distal end portion (12); a non-contact electrode (34) that is provided on an outer circumferential surface of the distal end portion or the guide portion; and at least one contact electrode (32) that is provided on the outer circumferential surface of the distal end portion and that is configured to make contact with an endocardium of the heart, wherein the non-contact electrode (34) is provided on the outer circumferential surface of the distal end portion or the guide portion so as not to make contact with the endocardium in a state where the contact electrode (32)is in contact with the endocardium.
wherein the distal end portion (12)  has a (spherical) contact surface (32)  in contact with the
endocardium (40).
With regard to claim 2 , Franz et al disclose the non-contact electrode (34) is provided on the outer circumferential surface of the guide portion (24,22).
With regard to claim 3 , Franz et al disclose (Fig. 1, 2)) the guide portion comprises a bendable portion (16) that is configured to bend in accordance with an operation of an operator, and the non-contact electrode (34) is formed on the outer circumferential surface of the guide portion between the distal end portion (12) and the bendable portion (16).
With regard to claim 4 , Franz et al disclose a distance between the non-contact electrode (34) and a boundary between the distal end portion (66) and the guide portion (24) is not longer than 40 mm.
With regard to claim 5, Franz et al disclose the non-contact electrode (34) is provided on the outer circumferential surface of the distal end portion not facing the endocardium.
With regard to claim 6 , Franz et al disclose (Fig. 2) that the contact electrode and the non-contact electrode are formed of the same material (Electrodes 32 and 34 comprise a nonpolarizable matrix of silver-silver chloride.) , and a surface area of the non-contact electrode (34) substantially equal to a surface area of the contact electrode (32).
With regard to claim 7 , Franz et al disclose (Fig. 1) an extension direction of the distal end portion (12) and an extension direction of the guide portion (26,24) are different from each other.


Claim(s) 1-5, 7 , 8 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Hauck et al (US 2014/0364715)
Claim(s) 1-5, 7,8 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Hauck et al (US 2014/0364715)
With regard to claim 1 , Hauck disclose electrode catheter (10) for measuring an electric potential inside a heart of a subject, the electrode catheter comprising:
a shaft (4) that is inserted into the heart, wherein the shaft comprises a distal end portion (14) , and a guide portion that is connected to the distal end portion;
a non-contact electrode (20a) that is provided on an outer circumferential surface of the distal end portion or the guide portion; and
at least one contact electrode (22) that is provided on the outer circumferential surface of the distal end portion and that is configured to make contact with an endocardium of the heart, wherein the non-contact electrode (20) is provided on the outer circumferential surface of the distal end portion or the guide portion so as not to make contact with the endocardium in a state where the contact electrode (22) is in contact with the endocardium.
With regard to claim 2 , Hauck disclose the non-contact electrode (20) is provided on the outer circumferential surface of the guide portion (44).
With regard to claim 3 , Hauck al disclose the guide portion comprises a bendable portion that is configured to bend in accordance with an operation of an operator, and the non-contact electrode is formed on the outer circumferential surface of the guide portion between the distal end portion and the bendable portion.
With regard to claim 2 , Hauck disclose the non-contact electrode (20) is provided on the outer circumferential surface of the guide portion (44).
With regard to claim 3 , Hauck al disclose the guide portion comprises a bendable portion that is configured to bend in accordance with an operation of an operator, and the non-contact electrode is formed on the outer circumferential surface of the guide portion between the distal end portion and the bendable portion.
With regard to claim 4 , Hauck disclose a distance between the non-contact electrode anda boundary between the distal end portion and the guide portion is not longer than 40 mm (since distance between the ring electrodes is 6 mm -para. 0021.
With regard to claim 5, Hauck disclose the non-contact electrode (20A) is provided on the outer circumferential surface of the distal end portion not facing the endocardium.
With regard to claim 7 , Hauck disclose (Fig. 2) an extension direction of the distal end portion { and an extension direction of the guide portion (26) are different from each other.
With regard to claim 8 , Hauck disclose (Fig. 2) electrode catheter for measuring an electric potential inside a heart of a subject, the electrode catheter comprising:
a shaft that is inserted into the heart, wherein the shaft comprises a distal end
portion, and a guide portion that is connected to the distal end portion;
a non-contact electrode (20a, 20b) that is provided on an outer circumferential surface of the
distal end portion or the guide portion; and
at least one contact electrode (22) that is provided on the outer circumferential surface
of the distal end portion and that is configured to make contact with an endocardium of
the heart, wherein the non-contact electrode is provided on the outer circumferential surface
of the distal end portion or the guide portion so as not to make contact with the
endocardium in a state where the contact electrode is in contact with the endocardium,
and a first impedance value related to the non-contact electrode and a second
impedance value related to the contact electrode are provided to a computer configured to
compare the first impedance value and the second impedance value or to a display device
configured to display the first impedance value and the second impedance value.
Hauck, Claim 2: 2. The system of claim 1, wherein said ECU is configured to determine a first impedance respective of the first electrode according to the respective electric potentials of both the first electrode and the second electrode and to determine a second impedance respective of the second electrode according to the respective electric potentials of both the first electrode and the second electrode.
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive. 
Regarding the rejections over Kuck and Hauck, the Applicants argue that neither Kuck nor
Hauck teach that the distal end portions of their respective catheters also contain a contact
surface in contact with the endocardium.
However, Kuck discloses cylindrical contact surface and Hauck discloses a half-spherical contact surface being in contact with the deformable endocardium, as well as the new Reference – Franz et al.
Also regarding  the new claim 8, Hauck disclose all of the limitations..
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						9/26/22